Name: Commission Regulation (EC) No 219/1999 of 29 January 1999 determining the extent to which applications submitted in January 1999 for import licences for the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy;  European construction;  international trade
 Date Published: nan

 EN Official Journal of the European Communities 30. 1. 1999L 23/18 COMMISSION REGULATION (EC) No 219/1999 of 29 January 1999 determining the extent to which applications submitted in January 1999 for import licences for the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2556/ 98 of 27 November 1998 laying down for 1999 detailed rules for the application of the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia (1), and in particular Article 3(4) thereof, Whereas Article 1(3) of Regulation (EC) No 2556/98 fixes the quantity of fresh or chilled beef and veal originating in Slovenia which may be imported under special condi- tions from 1 January to 30 June 1999; whereas the quantity of meat for which import licences have been submitted is such that applications may be granted in full; Whereas Article 1(4) of Regulation (EC) No 2556/98 lays down that if, during 1999, the quantity for which licence applications are submitted for the first period specified in paragraph 3 of that Article is less than the quantity avail- able, the remaining quantity is to be added to the quantity available for the following period; whereas, in view of the quantity remaining for the first period, the quantity available for the country concerned for the second period, from 1 July to 31 December 1999, should be specified, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences shall be granted for the full quant- ities covered by applications submitted for the quota referred to in Regulation (EC) No 2556/98 for the period 1 January to 30 June 1999. 2. The quantity available for the period referred to in Article 1(3) of Regulation (EC) No 2556/98 running from 1 July to 31 December 1999 shall be 8 070 tonnes. Article 2 This Regulation shall enter into force on 30 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 320, 28. 11. 1998, p. 20.